DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“means for measuring the temperature of the plurality of optical components” in claim 4
“means for connecting supply lines for a process gas” in claim 7
“means for connecting supply lines and discharge lines for a fluid coolant” in claim 8
“means for connecting an optical fiber for providing a laser beam” in claim 9 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“means for measuring the temperature of the plurality of optical components” as being a measuring sensor [Page 14-15, Lines 27-30]
“means for connecting supply lines for a process gas” as being a housing [Page 9, Lines 1-10]
“means for connecting supply lines and discharge lines for a fluid coolant” as being axial cooling channels. [Page 22, Lines 26-30]
“means for connecting an optical fiber for providing a laser beam” an fiber coupler [Page 4, Lines 13-17]

If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 10 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Darzi (US 2015/0041443).
As Per Claim 1, Darzi discloses an optical module for machining workpieces [abstract] and/or for producing molded bodies by location-selective solidification of material powder to form connected regions by means of a focused laser beam, comprising: 
a housing  [Fig. 1, #38] with means for releasably attaching the optical module [Fig. 1, #12; Par. 13; “…The optics holder 38 can removably couple the optics assembly 12 to the arm assembly 14…”], wherein 
a plurality of optical components [Fig. 1, #12] for collimating and focusing the laser beam is arranged in or on the housing. [Par. 12; “…the optics assembly 12 includes an optical housing 24, one or more negative lenses 20 configured to collimate the laser beam 17 emitted by a laser source 18, and one or more positive lenses 22 configured to converge the laser beam collimated by the negative lens 20….”]
As Per Claim 2, Darzi discloses the optical module comprises a collimation optics changer [Par. 12; “…one or more negative lenses 20 configured to collimate the laser beam 17 emitted by a laser source 18…”] with a plurality of collimation optics [Fig. 1, #20]. 
As Per Claim 3, Darzi discloses wherein the optical module comprises an exchangeable focusing module with a focusing optics. [Par. 13; “…the arm assembly 14 can adjust the position of the optics assembly 12 relative to the workpieces 16A, 16B in order to adjust the focus of the laser beam 17….”]
As Per Claim 7, Darzi discloses the optical module comprises means for connecting supply lines for a process gas. [Par. 16; “…The end effector 10 further includes a shield nozzle 72 coupled to the optics assembly 12 and configured to protect the optics assembly 12 from contamination. The shield nozzle 72 includes a first nozzle body 74 and a nozzle conduit 76 in fluid communication with a low pressure gas/air source 78. The first nozzle body 74 is substantially hollow….”]
As Per Claim 10, Darzi discloses a machine for machining workpieces [abstract] and/or for producing molded bodies by location-selective solidification of material powder to form connected regions  [Fig. 1, #16B & #16A] by means of a laser [Fig. 1, #17] wherein the machine has an optical module [Fig. 1, #12] according to claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Darzi (US 2015/0041443) in view of Grapov (US 2018/0369964)

As Per Claim 4, Darzi discloses all limitations of the invention except wherein said optical module comprises means for measuring the temperature of the plurality of optical components.

Grapov discloses said optical module comprises means for measuring the temperature of the plurality of optical components. [Par. 39; “…includes thermal probes 362, 364 proximate each of the respective mirrors 332, 334. The thermal probes 362, 364 sense a thermal condition (e.g., temperature) at the respective locations within the wobbler module 330 and may be connected via the galvo connections 337 to the galvo controller….”] 
Grapov discloses the benefits of measuring the temperature in that it able to determine hazardous conditions of the optical unit, such as high temperature, to control the laser in response to said hazardous condition. [Par. 39]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the optical module as taught by Darzi in view of the temperature measuring as taught by Grapov to further include means for measuring the temperature of the plurality of optical components to control the laser beam in response to hazardous high temperatures detected. [Par. 39] 
As Per Claim 5, Darzi discloses all limitations of the invention except wherein the optical module comprises a camera for monitoring the laser beam.
Grapov, much like Darzi, pertains to a laser cutting head with movable mirrors to guide a beam. [abstract] 
Grapov discloses a camera for monitoring the laser beam. [Par. 40; “…a camera for monitoring the beam 316….”] 
Grapov disclose the benefits of the camera in that it aids in monitoring the laser beam. [Par. 40] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the optical module as taught by Darzi in view of the optical module as taught by Grapov to further include the 
As Per Claim 6, Darzi discloses all limitations of the invention except wherein the optical module comprises at least two deflection mirrors for positioning the laser beam.
Grapov, much like Darzi, pertains to a laser cutting head with movable mirrors to guide a beam. [abstract] 
Grapov discloses at least two deflection mirrors for positioning the laser beam [Par. 41; “…a laser cutting head with movable mirrors...”] 
Grapov discloses the benefits of the mirrors in that is allows improved control over the alignment and the movement of the laser beam. [Par. 41] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the module as taught by Darzi in view of the module as taught by Grapov to further include the optical module comprises at least two deflection mirrors for positioning the laser beam to allow improved control over the alignment and the movement of the laser beam. [Par. 41]
Claim(s) 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Darzi (US 2015/0041443) in view of Ohno (US 2017/0045462)
As Per Claim 8, Darzi discloses all limitations of the invention except wherein the optical module comprises means for connecting supply lines and discharge lines for a fluid coolant.
Ohno, much like Darzi, pertains to an optical process head [abstract]
Ohno discloses the optical module comprises means for connecting supply lines and discharge lines for a fluid coolant. [Par. 69; “…The coolant supply device 903 stores, for example, water as a coolant, and supplies the coolant by a pump to the optical processing head 200 via the coolant supply portion 904…”] 

Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the optical module as taught by Darzi in view of the optical processing head as taught by Ohno to further include wherein the optical module comprises means for connecting supply lines and discharge lines for a fluid coolant to suppress sudden temperature rises in the optical process head. [Par. 70]
As Per Claim 9, Darzi disclose all limitations of the invention except wherein the optical module means for connecting an optical fiber for providing a laser beam.
Ohno, much like Darzi, pertains to an optical process head [abstract]
Ohno discloses the optical module means for connecting an optical fiber for providing a laser beam. [Par. 41; “…an optical fiber having a core diameter of .phi.0.01 to 1 mm, and guides light (for example, a laser beam) generated by the light source to the optical processing head 200….”] 
Ohno discloses the benefits of the optical fiber in that effectively guides laser. [Par. 41] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the optical module as taught by Darzi in view of the processing head as taught by Ohno to further include wherein the optical module means for connecting an optical fiber for providing a laser beam to effectively guide the laser. [Par. 41]
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761              

/CHRISTOPHER M KOEHLER/               Primary Examiner, Art Unit 3726